PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/021,882
Filing Date: 28 Jun 2018
Appellant(s): Chen et al.



__________________
DEBORAH M. VERNON
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 21 DECEMBER 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 21 JUNE 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims (please note, Appellant’s arguments have largely focused on the 35 U.S.C. 103 rejections of Claim 1):

Claims 1, 3, 4, 6, 9, and 10 under 35 U.S.C. 103 as being unpatentable over ENGBERSEN et al. (US PGPub 2015/0182156 A1) in view of HEARN et al. (US PGPub 2013/0309700 A1), RAJAGOPAL et al. (WO 2016/149235 A1), and HOLM et al. (US PGPub 2017/0248500 A1; effectively filed 20 October 2014).
Regarding Claim 1, ENGBERSEN discloses a method and device that uses lateral flow-type assays (p0108) for testing a filtered solution (p0011-0012). A sample is first diluted with a fluid diluent or solvent (i.e., mixing a sample with an extraction solution to create a slurry; p0028). As shown in FIG. 11A, the device 1 comprises a first part 2 and a second part 3 (p0029); first part 2 comprises a fluid reservoir 20 (i.e., a vessel) and filter 12 (i.e., a porous frit) wherein the fluid reservoir 20 is reducible in volume such that fluid 21 loaded into the fluid reservoir 20 is forced through filter 12 (i.e., applying a positive pressure to the volume to cause the slurry to pass through the porous frit and become a filtered solution that exits the outlet) to channel 13 on the second part 3 for lateral fluid assay via testing strip 14 (i.e., applying the filtered solution to a lateral flow testing device; p0033, FIG. 3).

    PNG
    media_image2.png
    176
    400
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale



HEARN discloses a method for separating microorganisms from a sample (p0002); these microorganisms include spores and fungi, which would produce analytes and other metabolic products (i.e., analytes related to mycotoxins or metabolic products created therefrom; p0096). The samples are filtered for downstream assays (p0054), e.g., lateral flow assays (p0083). HEARN discloses the use of a foaming wash liquid/buffer (i.e., extraction solution) to increase the viscosity of the sample to advantageously provide a uniform flow of the sample/buffer mixture across the entire surface of a filter (i.e., mixing a sample with an extraction solution including a surfactant to create a slurry; agitating or vortexing the slurry to create a foamy or frothy aerated slurry; p0058) and to assist in lifting and removing particles from the surface of the capture filter for easier removal by cross-flow filtration (p0059). 
While HEARN is seemingly focused on concentrating microorganisms for downstream testing, HEARN nevertheless discloses the use of the foaming wash liquid/buffer to separate the microorganisms from other non-microorganism particulates, and therefore, one of ordinary skill in the art would consider HEARN as related art for disclosing or making obvious the deficiencies of ENGBERSEN as explained herein:
While not explicitly disclosed by HEARN, this foam advantageously decreases the viscosity of the sample (by increasing the amount of air via bubbles/aeration) to make it easier for microorganisms to be lifted off of the surface of the capture filter to prevent filter clogging and allow for better separation of microorganisms from other smaller particulates. As indicated by HEARN in p0058, the foam helps in washing away the microorganisms from the retentate side of the filter:
“An expulsion buffer in liquid format may successfully be used to expel the microorganisms off of the capture filter… [t]he disturbance created when the bubbles contact each other and burst assists to lift and remove the particles from the surface of the capture filter…[t]he benefits of a foam combined with the resulting advantage of a small liquid volume after expulsion greatly assist in concentrating a sample” (emphases added; p0058).

Indeed, HEARN indicates that such an action not only concentrates the microorganisms (in a retentate fraction), but also concurrently separates and concentrates non-microorganism particulates (in a filtrate fraction): “filtration of the sample results in the capture of the microorganisms of interest on the surface of the capture filter, while the remaining liquid sample containing particulates or other debris passes through the capture filter and is removed through the 
	Thus, one of ordinary skill in the art prior to the effective filing date of the invention would find it obvious to improve the filtration performance of the filter in the method disclosed by ENGBERSEN by utilizing a foamy solution disclosed by HEARN to advantageously prevent the filter surface from becoming clogged and fouled with microorganisms.
Furthermore, such aeration techniques are commonly used in the art as admitted by the Appellant: “[b]ecause agitation such as vortexing, mixing, or shaking is a typical step in preparation of the slurry to maximize extraction of analytes, foamy slurries are not uncommon” (p0021). Indeed, as recognized by the Appellant, the use of foamy slurries is common practice in the art and would therefore be known to one of ordinary skill in the art. Because the use of foamy slurries provides the advantage of maximizing analyte extraction, one of ordinary skill in the art prior to the effective filing date of the invention would have found it obvious to at least prepare a foamy slurry of the solution disclosed by ENGBERSEN (or of the solution of spore and fungi disclosed by HEARN) in the expectation that the subsequent extraction by filtration as taught by both ENGBERSEN and HEARN (or made obvious by ENGBERSEN in view of HEARN) would result in improved analyte recovery.
Modified ENGBERSEN is deficient in disclosing the filter 12 comprises pore sizes in a range from 50 to 700 micrometers.
However, ENGBERSEN discloses the filter 12 has filtering properties having a “desired filtering capacity”, i.e., a filter pore size for excluding larger-sized particles from passing through the filter (p0055). Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation absent unexpected results or evidence indicating such optimum or workable ranges are critical (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05). Given this disclosure, prior to the effective filing date of the invention, one of ordinary skill in the art would have found it obvious to provide a filter having a pore size range, such as the claimed 50 to 700 micrometers, appropriate for filtering a desired solution in the expectation that such a range would have reasonable success.
Furthermore, while modified ENGBERSEN is deficient in explicitly disclosing or suggesting such a range, such filters having 50 to 700 micrometers pore sizes are known in the art. RAJAGOPAL discloses a method for detecting microorganisms in fluid samples wherein a fluid sample suspected of containing at least one microorganism 
Even further, as admitted by the Appellant, porous frits of various sizes are commercially available and can be appropriately selected for the desired application. For instance, porous frits having ranges of 90-160 µm or 50-120 µm are readily available from INTERSTATE SPECIALTY PRODUCTS in Sutton, MA (Specification, p0032). Thus, one of ordinary skill in the art prior to the effective filing date of the invention would find it obvious to utilize commercially available porous frits having a pore size in a range from 50 to 700 micrometers as the filter 12 in the method made obvious by modified ENGBERSEN in the expectation that such a pore size range would be reasonably successful in filtering the claimed solution.
Finally, regarding the limitation that the method utilizes a sample including analytes related to mycotoxins or metabolic products created therefrom, while it has been noted earlier that ENGBERSEN in view of HEARN discloses filtering a solution including such analytes, it is further noted that ENGBERSEN is differentiated from the claimed inventive method in that ENGBERSON discloses the taught method is useful for filtering red blood cells. However, ENGBERSEN explicitly discloses that the described invention is not limited to such an embodiment: “other human or animal samples can be used in devices and/or methods disclosed herein. Blood is only discussed by way of example” (emphasis added, p0027). Indeed, although ENGBERSEN discloses using filters appropriate for blood cells in these specific examples (e.g., 3.1-µm pore sizes), as noted earlier, ENGBERSEN also teaches that appropriately sized filters should be used for other analytes that are not blood cells. As such, one of ordinary skill in the art prior to the effective filing date of the invention would find it obvious to refer to other known disclosures, such as that of RAJAGOPAL, to determine the appropriate filter useful for filtering microorganisms. Disclosed examples and In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971)). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use” (In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994); MPEP §2123 II). Thus, the suggested disclosures of modified ENGBERSEN are suitable for testing samples that include analytes related to mycotoxins or metabolic products created therefrom as intended by Appellant’s invention.
With this in mind, HOLM discloses a similar solvent extraction process for the determination of mycotoxin analytes in a sample matrix (abstract; p0002-0003). In the disclosed method, a sample matrix is first mixed with a solvent (p0021) and subsequently filtered through a filter mesh by positive pressure (p0036) for downstream analysis. Thus, prior to the effective filing date of the invention, one of ordinary skill in the art would find it obvious to apply the method made obvious by modified ENGBERSEN for the treatment/testing of a filtered solution that includes analytes related to mycotoxins or metabolic products created therefrom as suggested by HOLM.
	Regarding Claims 3 and 4, modified ENGBERSEN makes obvious the method of lateral flow testing of Claim 1. ENGBERSEN further discloses that the fluid reservoir 20 comprises a chamber 24 and a plunger 25 movable relative to the filter 12 at the bottom of the reservoir; the plunger reduces the volume of the reservoir 20 (i.e., wherein the vessel is a syringe; pressing on a plunger of the syringe, the plunger slideably engaged with the vessel body to allow reduction of the size of the volume; p0035).
Regarding Claim 6, modified ENGBERSEN makes obvious the method of lateral flow testing of Claim 1. ENGBERSEN further discloses the filter 12 comprises pores having sizes that exclude larger materials and allows for desired particles to be passed (i.e., selecting a pore size of the porous frit based upon a level of aeration of the aerated slurry; p0055). RAJAGOPAL further discloses filters having appropriate pore sizes, e.g., at least 80 micrometers to at most 500 micrometers, depending on the desired target analyte to be filtered (pg. 32, lines 12-29). As taught by both RAJAGOPAL and ENGBERSEN, the size of the filter, including porosity, depends on the desired analyte in the sample to be treated (RAJAGOPAL, pg. 32, lines 9-11; ENGBERSEN, p0055). As such, one of ordinary skill in the art prior to the effective filing date of the invention would find it obvious to choose an appropriately-sized filter, such as the claimed 50-700 micrometer sized porous frit, given an identified target.
Regarding Claim 9, modified ENGBERSEN makes obvious the method of lateral flow testing of Claim 1. Modified ENGBERSEN is deficient in disclosing the filtered solution is cloudy. However, such a limitation is Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003); MPEP §2111.04). Where a reference discloses the terms of the recited method steps, and such steps necessarily result in the desired and recited effect, the fact that the reference does not describe the recited effect in haec verba is of no significance because the reference meets the claim under the doctrine of inherency. No actual practiced step is recited in this claim; whether the filtered solution of Claim 1 is cloudy or not would not significantly affect the steps by which the claimed method is practiced.
	Regarding Claim 10, modified ENGBERSEN makes obvious the method of lateral flow testing of Claim 1. ENGBERSEN further discloses the filter 12 comprises filter material including glass filter paper (i.e., wherein the porous frit comprises one or more of porous plastic, glass, or glass fiber wool; p0055).

Claim 2 under 35 U.S.C. 103 as being unpatentable over ENGBERSEN et al. (US PGPub 2015/0182156 A1) in view of HEARN et al. (US PGPub 2013/0309700 A1), HOLM et al. (US PGPub 2017/0248500 A1; effectively filed 20 October 2014), and RAJAGOPAL et al. (WO 2016/149235 A1), as applied to Claim 1, and further in view of NIEDBALA et al. (US PGPub 2003/0064526 A1).
Regarding Claim 2, modified ENGBERSEN makes obvious the method of lateral flow testing of Claim 1. Modified ENGBERSEN is deficient in disclosing that the step of applying a positive pressure further comprises connecting a pump to an inlet of the vessel and powering the pump.
However, the use of a pump to apply positive pressure to a closed volume is customarily practiced by one of ordinary skill in the art. For example, NIEDBALA discloses a sample collector and a test device for performing a lateral flow test (p0007) wherein samples collected by the collector are delivered to the test device by creating a pressure differential by means of a pump (i.e., connecting a pump to an inlet of the vessel and powering the pump; p0047). In fact, NIEDBALA discloses that such pumping means can replace the taught plunger delivery mechanism (p0039). Thus, prior to the effective filing date of the invention, the claimed limitation would have been obvious to one of ordinary skill in the art because the substitution of one known element for another would have yielded predictable results (MPEP §2143.01 B). Furthermore, the nature of the problem to be solved would have led one of 

Claim 5 under 35 U.S.C. 103 as being unpatentable over ENGBERSEN et al. (US PGPub 2015/0182156 A1) in view of HEARN et al. (US PGPub 2013/0309700 A1), HOLM et al. (US PGPub 2017/0248500 A1; effectively filed 20 October 2014), and RAJAGOPAL et al. (WO 2016/149235 A1), as applied to Claim 1, and further in view of LIU (US PGPub 2009/0269859 A1).
Regarding Claim 5, modified ENGBERSEN makes obvious the method of lateral flow testing of Claim 1. Modified ENGBERSEN is deficient in disclosing that the filtered solution exits the outlet at a rate of at least one drop per second.
LIU discloses methods for detecting analytes, including aflatoxins (p0002, p0011), using aflatoxin-specific columns prepared by VICAM, LLP (p0145). LIU further discloses a flow rate of sample fluid through the column of at least about 1-2 drops per second (p0068), which reads upon the claimed ranged of at least one drop per second. The nature of the problem to be solved would have led one of ordinary skill in the art prior to the effective filing date of the invention to combine the elements as claimed as made obvious by LIU and by modified ENGBERSEN by known methods with no change in their respective, individual functions, and the combination would have yielded nothing more than predictable results (MPEP §2143.01 A). Because both modified ENGBERSEN and LIU make obvious or disclose methods for detecting analytes, especially metabolites (e.g., mycotoxins), the use of known method steps and common practices, such as controlling the outlet drop rate of a filtered solution, absent showings of unexpected results or criticality to such a rate, one of ordinary skill in the art prior to the effective filing date of the invention would find such a claim to be obvious to practice.

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner:
Claim 6 under 35 U.S.C. 112(a) for not reasonably providing enablement
Claim 6 under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends or for failing to include all the limitations of the claim upon which it depends.

(2) Response to Argument
Appellant’s arguments filed 21 December 2021 have been fully considered and are addressed below.
Regarding “I. The Office Admits that Engbersen Fails to Disclose the Claimed Aerated Slurry”, Appellant argues “none of the rejections of record rely upon a prior art admission or incorporate official notice… the 35 USC 103 rejection presented on page 6 and explained on pages 6-10 do not include as a basis a prior art admission or use official notice. Nor is there any explanation provided on these pages on how and why one of ordinary skill in the art would modify the cited art to cure the deficiencies noted by the Examiner” (pg. 9). 
The Examiner respectfully disagrees. The rejection of record relies on the cited prior art and further cites admission by Appellant that foamy slurries are known in the art and would thus be obvious to use by one of ordinary skill in the art. The Examiner has modified – but not changed the grounds of rejection – in the above Examiner’s Answer to Appeal Brief to more clearly show how Appellant’s admission of prior art would motivate one of ordinary skill in the art to modify ENGBERSEN with HEARN to practice vortexing or mixing the slurry to prepare a foamy slurry.
Appellant further argues that ENGBERSEN fails to teach or suggest mixing the sample with a surfactant to create an aerated slurry and subsequently passing the aerated slurry through a porous frit (pg. 10).
The Examiner notes that the rejection of Claim 1 is dependent on at least ENGBERSEN in view of HEARN for disclosing or making obvious the passing of aerated slurry through a porous frit. Appellant’s immediate argument as it pertains to ENGBERSEN failing to teach or suggest such a step is moot in light of the grounds of the finally rejected claims.
Regarding “II. None of the Cited References forming the Basis of the 35 USC 103 Rejection Disclose Passing an Aerated Foam Through a Porous Frit”, Appellant argues that the Office’s reliance on HEARN for addressing ENGBERSEN’s deficiency in teaching or suggesting “applying a positive pressure to the volume to cause the aerated slurry to pass through the porous frit and become a filtered solution that exits the outlet” is improper because the Office “ignores the full disclosure” of p0058 and p0059 of HEARN “which teach that any aerated but not through it” (pg. 10-11); i.e., Appellant is arguing that HEARN teaches expulsion of microorganisms such that foam flows tangentially across the surface of the filter and not through the filter.
The Examiner respectfully disagrees. Appellant is misapplying the HEARN reference to the instantly claimed limitation as it applies to the teachings of ENGBERSEN. The prior art rejection noted the deficiency by ENGBERSEN in explicitly disclosing that the sample is mixed with an extraction solution including a surfactant to create the slurry, and that the slurry is agitated or vortexed to create a foamy or frothy aerated slurry. ENGBERSEN has already been cited to disclose passing a solution through a filter by applying positive pressure: 
“wherein the fluid reservoir 20 is reducible in volume such that fluid 21 loaded into the fluid reservoir 20 is forced through filter 12 (i.e., applying a positive pressure to the volume to cause the slurry to pass through the porous frit and become a filtered solution that exits the outlet) to channel 13 on the second part 3 for lateral fluid assay…”

ENGBERSEN discloses part of the claimed filtering step, i.e., “applying a positive pressure to the volume to cause the… slurry to pass through the porous frit and become a filtered solution that exits the outlet”. ENGBERSEN is deficient, at least in this case, only of disclosing an “aerated slurry”. HEARN addresses such a deficiency by simply teaching that the use of a foamy slurry would allow for the lifting of microorgansism from a filter surface to thereby allow for better concentration of the microorganisms in a retentate outlet and the concurrent concentration of analytes passing through the filter in a filtrate outlet. Appellant has misinterpreted the grounds of rejection and the motivation for combining HEARN and ENGBERSEN: ENGBERSEN discloses passing a solution through a filter; HEARN is relied upon for substituting an aerated slurry for the solution. Appellant’s focus on HEARN also teaching tangential flow filtration has no bearing on the combination of HEARN and ENGBERSEN.
	The Examiner will nevertheless address Appellant’s argument that HEARN does not disclose passing an aerated slurry through a filter but rather tangentially flowing the aerated slurry across the filter surface. While HEARN does disclose the tangential filtration of microorganisms such that microorganisms are concentrated in a retentate outlet, i.e., “[d]uring expulsion, either a liquid or foam flows tangentially across the surface of the filter” (p0059), HEARN nevertheless discloses a porous filter surface that is expected to result in at least some of the disclosed liquid or foam to pass through the filter along with solution analytes to a filtrate outlet. Indeed, HEARN cites “filtration of the sample results in the capture of the microorganisms of interest on the surface of the capture filter, while the remaining liquid sample containing particulates or other debris passes through the capture filter and is removed through the filtrate port” (emphases added; p0056). (Although HEARN only cites “remaining liquid sample” in this 
Regarding “III. The Office Fails to Explain How One of Ordinary Skill in the Art Would Modify Engbersen with Hearn to Arrive At the Claimed Invention”, Appellant argues that the Examiner did not explain how aerated slurry would pass through filter: seeing as how HEARN discloses foam passes tangentially and not through a capture filter, there is no reason one of ordinary skill would rely on HEARN’s tangential passing foam to using said foam as ENGBERSEN’s fluid (pg. 12-14).
The Examiner respectfully disagrees.
The foam disclosed by HEARN is used to prevent microorganisms (cells and other large debris) from clogging the surface pores of the filter. The device of ENGBERSEN is designed to take human/animal samples (containing large cell debris), filter said samples, and analyze analytes that pass through. By simply passing liquid through a filter, cells and large debris would begin to clog the filter and induce a concentration polarization, reducing filter efficiency. Thus, these cells and large debris too large to pass through the surface pores of the filter should be advantageously removed to improve filter efficiency. The use of aerated slurries, as even admitted by the Appellant in the instant disclosure (p0021), and as disclosed by HEARN, advantageously prevents microorganisms and debris from clogging the surface pores of filters (see p0058 of HEARN: “[t]he disturbance created when the bubbles contact each other and burst assists to lift and remove the particles from the surface of the capture filter…[t]he benefits of a foam combined with the resulting advantage of a small liquid volume after expulsion greatly assist in concentrating a sample”; emphases added). Sufficient motivation has been provided by HEARN as cited in the prior art rejection. Appellant’s focus on HEARN also teaching tangential flow filtration has no bearing on the combination of HEARN and ENGBERSEN.
Regarding “IV. Reliance on Appellant’s Disclosure for Aerated Slurries is Not Supported; Nor Does the Office Provide a Rationale for Modifying the Method of Engbersen to Incorporate An Aerate[d] [sic] Slurry”, Appellant argues that Appellant’s p0021 does not disclose using aerated slurry in method of lateral flow testing, nor does it disclose filtering an aerated slurry; Appellant further argues that the Examiner did not interpret p0021 correctly and that the Examiner further fails to explain why one of ordinary skill would use an aerated slurry, i.e., Examiner merely used a conclusory statement without support (pg. 14-15).
The Examiner respectfully disagrees. The prior art rejection references Appellant’s p0021 Specification for admitting that aerated slurries are commonly used in the art – not for teaching or making obvious the step of filtering an aerated slurry or using an aerated slurry in lateral flow testing. ENGBERSEN was relied upon for teaching most limitations pertaining to the passing of solution through a filter (i.e., the use of a solution, the use of positive pressure, the use of a filter) except for the composition of the solution being an “aerated slurry”. The grounds of rejection did not require further findings to pass a solution through a filter because ENGBERSEN already disclosed such a step. The grounds of rejection simply relied upon Appellant’s admission that aerated slurries are commonly used in the art because such a use of a foamy slurry would “maximize extraction of analytes”. Nothing in the prior art rejection cited Appellant’s admittance of filtering or passing an aerated slurry through a filter. Because the use of foamy slurries provides the advantage of maximizing analyte extraction, one of ordinary skill in the art prior to the effective filing date of the invention would have found it obvious to at least prepare a foamy slurry of the solution disclosed by ENGBERSEN (or of the solution of spore and fungi disclosed by HEARN) in the expectation that the subsequent extraction by filtration as taught by both ENGBERSEN and HEARN (or made obvious by ENGBERSEN in view of HEARN) would result in improved analyte recovery.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Ryan B Huang/Primary Examiner, Art Unit 1777                                                                                                                                                                                                        
Conferees:
/VICKIE Y KIM/Supervisory Patent Examiner, Art Unit 1777                                                                                                                                                                                                      

/COLLEEN P DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time